              Case 2:18-cr-00171-MCE Document 111 Filed 06/17/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-0171-MCE
12                                 Plaintiff,            STIPULATION REGARDING USE OF
                                                         VIDEOCONFERENCING DURING JUDGMENT &
13                          v.                           SENTENCING HEARING; ORDER
14   ABRAHAM DE LOS SANTOS-SANCHEZ,                      DATE: June 18, 2020
                                                         TIME: 9:00 a.m.
15                                Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                               BACKGROUND

18          The Indictment in this matter charges defendant Abraham De Los Santos-Sanchez with

19 conspiracy to manufacture at least 1,000 marijuana plants, in violation of 21 U.S.C. §§ 841(a)(1) and 846

20 (Count One), manufacturing at least 1,000 marijuana plants, in violation of 21 U.S.C. § 841(a)(1) (Count

21 Two), and depredation of public lands, in violation of 18 U.S.C. § 1361 (Count Three). ECF No. 21. Under

22 the terms of his plea agreement with the government, ECF No. 80, defendant pleaded guilty to Count

23 One of the Indictment, and the Court entered defendant’s guilty plea on October 31, 2019. ECF No. 77.

24          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

25 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

26 District Judges to authorize sentencing by video or telephonic conference when 1) such hearings “cannot

27 be conducted in person without seriously jeopardizing public health and safety;” and 2) “the district

28

      STIPULATION REGARDING JUDGMENT & SENTENCING        1
30    HEARING
              Case 2:18-cr-00171-MCE Document 111 Filed 06/17/20 Page 2 of 5


 1 judge in a particular case finds for specific reasons that the plea or sentencing in that case cannot be

 2 further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23 § 15002(b)(2).

 3          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 4 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 5 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to . . . [COVID-

 6 19] have materially affected and will materially affect the functioning of the federal courts generally.”

 7          On March 30, 2020, the Chief Judge of this District, per General Order 614, also made the

 8 findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal

 9 Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be
10 conducted in person without seriously jeopardizing public health and safety.” Accordingly, the findings

11 of the Judicial Conference and General Order 614 establish that sentencings cannot take safely take

12 place in person.

13           In order to authorize sentencing hearings by remote means, however, the CARES Act—as

14 implemented by General Order 614—also requires district courts in individual cases to “find, for

15 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

16 serious harm to the interests of justice.” General Order 614 further requires that the defendant consent

17 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

18 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

19 teleconference.

20          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

21 General Order 614 have been satisfied in this case. They request that the Court enter an order making

22 the specific findings required by the CARES Act and General Order 614. Specifically, for the reasons

23 further set forth below, the parties agree that:

24          1)      The judgment & sentencing hearing in this case cannot be further delayed without serious

25 harm to the interest of justice, given the public health restrictions on physical contact and court closures

26 existing in the Eastern District of California and the large and growing backlog of criminal and civil

27 cases in the District; and

28

      STIPULATION REGARDING JUDGMENT & SENTENCING         2
30    HEARING
              Case 2:18-cr-00171-MCE Document 111 Filed 06/17/20 Page 3 of 5


 1          2)      The defendant waives his physical presence at the hearing and consents to remote hearing

 2 by Videoconference.

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

 7 to exist in California on March 4, 2020.

 8          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

 9 National Emergency in response to the COVID-19 pandemic.
10          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

11 other public health authorities have suggested the public avoid social gatherings in groups of more than

12 10 people and practice physical distancing (within about six feet) between individuals to potentially

13 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

14 and no vaccine currently exists.

15          4.      These social distancing guidelines – which are essential to combatting the virus – are

16 generally not compatible with holding in-person court hearings.

17          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

18 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

19 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

20 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

21 commence before May 1, 2020.

22          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

23 in the Eastern District of California to the public. It further authorized assigned district court judges to

24 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

25 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

26 pandemic.

27          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

28 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

       STIPULATION REGARDING JUDGMENT & SENTENCING        3
30     HEARING
              Case 2:18-cr-00171-MCE Document 111 Filed 06/17/20 Page 4 of 5


 1 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

 2 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

 3 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 4 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 5 district judges; two of those positions are currently vacant). The report further explained that a backlog

 6 of cases exists that “can only start to be alleviated” when the CDC lifts its guidance regarding gatherings

 7 of individuals.

 8          8.       On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 9 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.
10          9.       On May 13, 2020, General Order 618 issued, continuing court closures “until further

11 notice,” and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

12          10.      Given these facts, it is essential that Judges in this District resolve as many matters as

13 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

14 hearings now, this District will be in a better position to work through the backlog of criminal and civil

15 matters once in-person hearings resume.

16          11.      The judgment & sentencing hearing in this case accordingly cannot be further delayed

17 without serious harm to the interests of justice. If the Court were to delay this hearing until it can be

18 held in-person, it would only add to the enormous backlog of criminal and civil matters facing this

19 Court, and every Judge in this District, when normal operations resume.

20          12.      The defendant in this case consents to proceed with his judgment & sentencing hearing

21 by Videoconference.

22          IT IS SO STIPULATED.

23

24
      Dated: June 16, 2020                                     MCGREGOR W. SCOTT
25                                                             United States Attorney
26
                                                               /s/ DAVID W. SPENCER
27                                                             DAVID W. SPENCER
                                                               Assistant United States Attorney
28

      STIPULATION REGARDING JUDGMENT & SENTENCING          4
30    HEARING
             Case 2:18-cr-00171-MCE Document 111 Filed 06/17/20 Page 5 of 5


 1    Dated: June 16, 2020                                     /s/ ETAN ZAITSU
                                                               ETAN ZAITSU
 2                                                             Counsel for Defendant
 3                                                             ABRAHAM DE LOS SANTOS-
                                                               SANCHEZ
 4

 5
                                                      ORDER
 6
            1.     The Court adopts the findings above.
 7
            2.     Further, the Court specifically finds that:
 8
                   a)       The judgment & sentencing hearing in this case cannot be further delayed without
 9
            serious harm to the interest of justice; and
10
                   b)       The defendant has waived his physical presence at the hearing and consents to
11
            remote hearing by Videoconference.
12
            3.     Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
13
     of the CARES Act and General Order 614, the judgment & sentencing hearing in this case will be
14
     conducted by Videoconference.
15
            IT IS SO ORDERED.
16
     Dated: June 16, 2020
17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING JUDGMENT & SENTENCING          5
30    HEARING
